                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  JOYCE SIMMONS,                                    Case No. 18-cv-05140-VC (PR)
                 Petitioner,
                                                    ORDER OF DISMISSAL WITHOUT
          v.                                        PREJUDICE; DENYING
                                                    CERTIFICATE OF APPEALABILITY
  W. Z. JENKINS,
                 Respondent.



       Federal prisoner Joyce Simmons, incarcerated at the Federal Correctional Institute in

Dublin, California, has filed a pro se petition for writ of habeas corpus under 28 U.S.C. § 2241.

The Court has not received receipt of payment of the $5.00 filing fee, but Simmons claims to

have paid it. Because this case is dismissed, the Court does not require Simmons to submit proof

of payment or to file an in forma pauperis application.

       The petition alleges that the denial of hair dressing and/or hair lubricant for inmates with
coarse, kinky and wool-like hair causes hair breakage, damage to the hair, bald spots, sores to the

scalp and is inhumane treatment. Simmons seeks an injunction directing the warden to issue hair

dressing or lubricant to inmates with coarse, kinky and wool-like hair or to make these hair

products available for purchase in the prison commissary.

       Under § 2241, habeas relief is available to a federal prisoner if he or she can show he is

“in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§§ 2241(c)(1) & (3). Simmons is not challenging the fact or duration of her confinement but is

challenging the conditions of her confinement. Claims regarding conditions of confinement are
properly brought in a civil rights action, not a habeas proceeding. See Bivens v. Six Unknown
Federal Narcotics Agents, 403 U.S. 388 (1971); see also Greenhill v. Lappin, 376 Fed. Appx.

757, 757 (9th Cir. 2010) (appropriate remedy for federal prisoner’s conditions of confinement

claims lies in a civil rights action under Bivens); Evans v. United States Penitentiary, 2007 WL

4212339 at *1 (E.D. Cal. Nov 27, 2007) (no habeas relief under § 2241 for claim of inadequate

medical care which concerns conditions of confinement).

                                          CONCLUSION

       Based on the foregoing, this case is dismissed without prejudice to filing a Bivens civil

rights action. If Simmons files a Bivens action, she will be required to complete an in forma

pauperis application or to pay the $350 filing fee for civil actions.

       Because reasonable jurists would not find the result debatable, a certificate of

appealability is denied. See Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). The Clerk is

directed to issue a separate judgment and close the file.



       IT IS SO ORDERED.

Dated: November 14, 2018
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
